                             Case 3:20-cv-00260-HZ                                    Document 1-2                       Filed 02/14/20                      Page 1 of 2
                                                EXHIBIT 2 – CFEC TRANSFER DOCUMENT



                        Commercial Fisheries Entry Commission                                                  .
                                                                                                                           3� \o3 �q-,��ss9in;:����
                                                                                                                                         June��!
                                                                                                                                                                         PO Box 110302

                        Request for Permanent Transfer of Entry Perm,t                                              Phone: 907·789-6150/To\\ freF�x: 907-78�-6170
                                                                                                                                       Website: www.cfec.state.ak.us
ALLOW UP TO 2 WEEKS FOR PROCESSING TIME                                                                                  Transfer email: dfg.cfec.tra sfers@ laska.gov
All sections and pages of this form must be c o rnplete_d and subrnil�ect with �the
transfer proceosing lee, the current year permit card 11 It has be1:111ssued,
·transfer a reement• or "bill o f sate· outli ning oll lerms and con_d1bons �fon s
                                                                                                           S50.00
                                                                                                         copy o f the
                                                                                            lh!s transfer a_s
                                                                                                                                                          ___,...0::.-1-,--�r-:;t-'4
                                                                                                                                            Dale Appro ved: _
                                                                                                                                                       ====\;�::_____
              •?
r':'lt"I'""
                        CFEC 18gulallon 2 0 AAC 05.1712(c) ..If a ny of the m,..fo=r�
                                                                                    m:  t 1=
                                                                                       a=            1 �n:o t su  .:..:_b_m_,_ue_d , __Tr�a�ns�ler� �O::ffi� .'::!ce:.'.r.:..:                  7
     • · be form Is iocomplf:!\e, there       wilLb.�s..ml.b...lbe..mCIUO!i1...                                                  ...:_      :'.
                                           ·.
                                                                                             .:..:::         .:..
                                                                                         .                                .
.. PERMIT HOLDER INFORMATION: Must be completed by the current permit holder
  I
            0
       \..J \...._ I...) GF
    I r,..                   F LDT t+               00
                                                    \"'\     p    re quest a permanent ransfer         t                          j cf3T 8
                                                                                                                        o f my permit
                                                                                                                                                     Permit Number
                                                                                                                                                                   =z,. 1° s      (p ).
      Name of Permit-Holder £print c!earM
                                                                                                                                           ot..//t            t q 4. �
   VA 5nH��9 S
   I :Z.. 0
          C               O         <.....)
                          M ·1· Addre s
                                        s wA
                                              \� \ 61·

                                                             '?SOfil _
                                                                             Social Security Nu mber
                                                                                                           ··            -

                                                                                                                                   ·
                                                                                                                                            -- Date o'• s·1rlh •
                                                                                                                                                    �c..,ao,\-\-Qo@:QicJo
                                                                                                                                                                               C:, /

                                                                                                                                                                                                    �
       City                                      Slate   .     Zip         F                                                                    �        Email Address                    • (.,O
     •REQUIRED FOR VERIFtCATION.OF RESIDENCY-                                                                                1 "l      ,:::r-                      -------:             :---   -
                                                                                                  'W
                                                                                     :::__�vr.=.:=-----=-\-=--:.....:0                  �----
      Physlcal Location of Residence (where y o u five): ..lQ._2.,,3,.,::0
   cny: �f;j·\O                   k.J            State:      'yj/r    Zip:  How Lo ng (years/mo nths) at the Physical Address?
                                                                             _1._e,o-:,.o                                                                                   3CJ ye.S ·
   RESIDENCY:      D  Alaska   Resident   @:Nonresident      CITIZENSHIP:              Citizen D Alien Reg#_-,-----:--
                                                                                                  ,P:<lus                                                                 o�CE\V D
                                                                                                     ( You must enclose a copy of yo ur                                   aarat
  Note: fl your noUce of Intent 10 permanently tr�nsfer is _nol effecll�e at the lime that t11ls transfer is submitted you may request a
                                                        .
  temp o rary transfer so that the transferee can frsh pending the nollce of Intent date. Please complete questions below.
                                                                                                                                                                           JUN 1 g 20 7
                                   a
    _ Yes, please issue temporary transfer of my permit to the transferee listed below.
    _ Yes, I have i_!,'lclllae'<:1,t!')e additio nal temporary transfer fee of $50.00.                                                                                                 EC
  PR p SED TRA SFEREE INF RMATI N: Must be (""m"·-·-� h.. •'-- OM"---� T�ansferee
   /Ac(, E. � o g \.:J_N- KE r2,__
    arne o t Transferee (print clearly) j                               Sm;1w .:,1:11:ur11y 1vu111uer
                                                                                                                     .   J.1/orj/qfJt,o ¢q4. -=t-8
                                                                                                                         Dat ol Bi                ADF&G Number
          � l 5 AJ. Oe:.LkwA12.s                                         0E.
                                                                               Cily
                                                                                   QoRTc� 100                               o·Q          q-=r-zt -=r
                                                                                                                                       Stale                       Zip
                                                                                            T��at...:),\L��S2.e L!:vE:, C....CH
  � ..-. ., -�, ..----•·•--··-· -·-·· _ =--              _                                                  Email address
  •A       • IA    F      VERIFI ATION OF RESI E
  Physica ocalion of residence (where you live):                           ,5<;,\S                          Oa+rwl\-Q.E.                       A:--=
                                                                                                                                                 v E-,,_____
                                                                                                                                                                   r(2...<.
                                                                                             },:J.
  City:   \?a\2,'tl-fs,;; 'O              State: 0 'Q_           Zlp:q'!:r-211rtow Lo�g (years/months) at the Physical Address?                           lO
  RESIDENCY: 0 Alasko t=lesident �Nonr0Giden\                                CITIZENSHIP: �US Citize n O Alien AegH_______
                                           .,-                                                                     ( You must enclose a c o py o f yo ur card)
  9 ,CJ. ()CJ 1'. ( '3 \ 0                                   // __ Q�LC I.: NC.1 \:+ (¾-F(                                         A-\s.                         qq 5 =t-(p
   Temporary Mal/Ing Address (for this'pefmit}                                    City                                                 State                        Zip
 1. I c_ertifY. u,onam P..hysicalfy able lo lla,ves_l fish in the lishery for wh/ch ll1is permit is valid.      _ NO fYES
 2. I have reasonable,access to the commercmJ•fishlng·gear used In this fishery.                                _ NO       YES
 3. I i nlenq lo fish this permit during the upcomi ng senson.                                                  _  NO      YES
 .. NOTE: If you oro nqt physlctilly able to participate In the fishery or you do riot plan on fishing the upcoming sea.son, you will
 need to attoch an explanation or yo ur Intent In acqulrlrig this per mit.
.If you hold more than one salmon net area permit, designale the ONE salmon net area you will fish in 2017: ___
Case 3:20-cv-00260-HZ   Document 1-2   Filed 02/14/20   Page 2 of 2
       EXHIBIT 2 – CFEC TRANSFER DOCUMENT
